Judgment reversed upon the law and the facts and an interlocutory judgment directed in plaintiff’s favor providing that it be referred to an official referee to take and state the account of defendant Quiseppi A. Sabatini of moneys advanced to him by plaintiff in relation to the property at Seventieth street and Eighteenth avenue, Brooklyn, said interlocutory judgment to direct also that the defendants convey to plaintiff a half interest in the two lots remaining unsold to which Guiseppi A. Sabatini still has title, and also assign to plaintiff a half interest in the bond and purchase-money mortgage received by him on the sale of said property, and to account to plaintiff for her share of the interest received therefrom. In our opinion it is fairly established by the evidence that plaintiff and defendant *672Guiseppi A. Sabatini embarked in a joint adventure for the purchase and sale of the property in question to which he took title in his own name. The receipt of October 19, [18 1923, given by said defendant to plaintiff upon the payment to him by her of $5,000 is, we think, conclusive upon this question. The accounting by said defendant to plaintiff, provided for by the interlocutory judgment, will be of all sums which she has advanced to him for use in connection with this joint adventure, including the question as to whether the joint account of the parties in the Madison State Bank was of the alleged bakery partnership or was in fact for the purpose of the joint adventure concerning the lots in question. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings to support the interlocutory judgment are directed. Lazansky, P. J., Rich, Young, Kapper and Seudder, JJ., concur. Settle order on notice.